Citation Nr: 0209200	
Decision Date: 08/06/02    Archive Date: 08/12/02	

DOCKET NO.  97-23 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left foot, currently evaluated at 10 
percent.

2.  Entitlement to an increased evaluation for a scar of the 
left ankle, currently evaluated at 10 percent.

3.  Entitlement to a compensable evaluation for residuals of 
a shrapnel wound of the back.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
March 1967 to March 1970, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review. 

A BVA decision dated in October 1998 returned the case to the 
RO for completion of additional development.  During the 
course of that development, a January 2000 rating decision 
assigned a separate 10 percent evaluation for a scar of the 
left ankle.  The case was subsequently returned to the Board 
for further appellate review. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claims and all relevant evidence available 
has been obtained by the RO. 

2.  The residuals of the left foot shrapnel wound are not 
productive of moderately severe impairment. 

3.  The scar of the left ankle is tender and painful on 
objective demonstration, but is not shown to produce 
limitation of left ankle function.  

4.  Residual scars from shrapnel wounds of the back are not 
shown to be poorly nourished with repeated ulceration, tender 
and painful on objective demonstration, or productive of any 
limitation of back function. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of shrapnel wounds of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.55-4.56, 4.71a, Diagnostic Code 5284 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

2.  The schedular criteria for an evaluation in excess of 10 
percent for a scar of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.55-4.56, 4.118, 
Diagnostic Code 7804 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159). 

3.  The schedular criteria for a compensable evaluation for 
residuals of shrapnel wounds of the back have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.55-4.56, 4.118, 
Diagnostic Code 7804 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

While the VCAA was enacted during the pendency of the appeal 
it was not specifically applied by the RO in this case, as 
will be explained below, the Board finds that there is no 
prejudice to the veteran in proceeding with this appeal 
because the requirements of the VCAA regarding the notice and 
duty to assist have been substantially complied with in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the appellant).  

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
rating decisions, the statement of the case and the various 
supplemental statements of the case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claims were denied.  The Board also notes that in 
an October 1998 letter to the veteran the RO informed the 
veteran that they would request treatment records which had 
not previously been secured if the veteran identified and 
provided information concerning those health care providers 
and provided an authorization for release of records from 
non-VA facilities.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied. 

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained and are associated with the claims file, as are 
records of private and VA treatment.  In addition, the 
veteran has been afforded VA examinations in connection with 
his claims.  Further, one of the purposes of the Board's 
October 1998 remand was to provide the veteran with an 
opportunity to identify any additional treatment so as to 
permit the RO to obtain those records.  While the veteran did 
not respond to the RO's October 1998 letter concerning any 
outstanding treatment records, the veteran did submit 
additional treatment records himself.  In short, the veteran 
and his representative have not identified any outstanding 
evidence that should be obtained prior to further appellate 
review.  Therefore, the Board finds that the VA has done 
everything reasonably possible to assist the veteran in 
obtaining evidence and that no further action is necessary to 
satisfy the requirements of the VCAA.  


Background and Evidence

The veteran's service medical records show that in early May 
1968 he was hospitalized for treatment of penetrating wounds 
of the back and left foot due to mortar fragments.  The 
veteran sustained multiple fragment wounds of the back and 
left heel secondary to mortar fire.  The veteran underwent 
debridement of his wounds under general anesthesia and he was 
noted to have an open fracture of the left os calcis.  There 
was no artery or nerve involvement.  After a four-day 
hospitalization the veteran was transferred stateside for 
further treatment.  

Service medical records pertaining to the veteran's further 
hospitalization show that he was hospitalized from late May 
1968 to August 1968.  Physical examination upon admission 
showed the veteran had multiple superficial fragment wounds 
of the back that were all well healed.  The left lower 
extremity was encased in a short-leg walker.  There was no 
evidence of artery or nerve damage.  X-rays of the chest 
revealed multiple fragments of the right thorax with no 
evidence of infiltrate.  An X-ray of the left heel through 
plaster demonstrated a definite fracture site.  There were 
multiple radiopaque metallic fragments seen about the os 
calcis.  Upon being admitted to the orthopedic service the 
plaster cast and sutures were removed from the left foot and 
the wounds were inspected.  They appeared to be healing 
nicely without difficulty.  Approximately a week following 
admission the veteran was sent on leave.  Upon return from 
leave in late July the veteran was noted to be walking 
without pain.  The wounds were well healed.  In early August 
the veteran was returned to duty.  

A report of a separation examination performed in February 
1970 showed no pertinent defects or abnormalities.  On the 
Report of Medical History portion of the examination the 
veteran reported that he was in good health and he reported 
no complaints pertaining to the left lower extremity or back.  

A report of a VA examination performed in October 1991 shows 
the veteran reported complaints of pain from the heel to the 
knee of his left leg and shrapnel in his back.  The veteran 
related a history of his wounds in Vietnam and indicated that 
his back did not hurt him even now.  He related that his left 
leg aches in the heel up to the back of the kneecap.  The 
musculoskeletal examination disclosed the presence of a few 
small scars of the lower back.  There was no limitation of 
motion or pain on movement of the spine.  There was no 
kyphosis or scoliosis, and no rigidity or spasm of the 
musculature of the back.  X-rays of the spine showed an 
impression of numerous varying sized small metallic foreign 
bodies throughout the upper and lower body, but not within 
the spinal canal area.  X-rays of the left ankle showed an 
impression of multiple metallic foreign bodies not within the 
ankle joint.  There was one metallic foreign body possibly 
within the calcaneus.  The pertinent diagnosis following the 
examination was a history of shrapnel wounds in the spine and 
left ankle. 

A rating decision dated in January 1992 granted service 
connection for residuals of shrapnel wounds of the left foot 
and leg with a fracture of the os calcis, and assigned a 10 
percent evaluation, and granted service connection for 
residuals of a shrapnel wound to the back, and assigned a 
noncompensable evaluation. 

A report of a VA examination performed in July 1996 shows the 
veteran related the history of shrapnel wounds in Vietnam and 
indicated that he presently had minimal symptoms referable to 
his left heel.  Physical examination disclosed the veteran's 
gait was normal on short testing.  Examination of the inner 
aspect of the left heel disclosed the presence of an 
operative scar that marked the site of the shell fragment 
wound.  There was a one-half inch increase in the 
circumference of the right ankle as compared to the left.  
The veteran was able to perform deep knee bends without 
difficulty.  On forward bending the veteran was able to 
almost touch his toes with his right thumb extended.  
Straight leg raising was normal.  Following the examination 
no diagnoses were recorded.  

Private medical records include a record dated in August 1997 
which shows the veteran was treated by a podiatrist for a 
healed spur that gradually started to get better but had 
gotten much worse as he was favoring his right leg.  

Pursuant to the Board's remand, the veteran underwent three 
VA examinations in February 1999.  The muscles examination 
shows the veteran reported that he experienced burning pain 
and numbness on the bottom of his foot that radiated from his 
toes to his heel.  The foot was worse on the left side and 
standing for long periods of time aggravated the symptoms.  
Physical examination disclosed numbness along the bottom of 
the foot to pinprick, light touch and temperature.  X-rays of 
the lumbosacral spine showed compression fracture, osteophyte 
and degenerative joint disease without mention of shrapnel.  
The impression following the examination was left foot 
numbness that appeared to be directly related to the shrapnel 
injury to the left foot.  It was noted that this should be 
considered part of his left foot degenerative joint disease.  
The examiner also indicated that the burning of the right 
anterior thigh was most likely due to lumbosacral 
radiculopathy and that the lumbosacral radiculopathy appeared 
to be related to the degenerative joint disease.  The 
examiner indicated that there was no evidence of shrapnel 
wound in the lumbosacral area.  

A report of a VA examination of the feet shows the veteran 
related that he had experienced pain in the foot since his 
shrapnel injury during service, which had become more severe 
over the years.  He stated that the left foot was painful, 
weak, stiff and tended to swell.  The veteran also indicated 
that at rest he felt pain, but rest did relieve the pain.  
The veteran reported that when he stood or walked he tended 
to favor the left leg and will walk more on the right leg.  
It was noted that the veteran was under no treatment.  The 
veteran described periods of flareup of joints which was 
caused from working all day on a concrete floor.  At those 
times he experienced sharp, knife-like pains in his left foot 
which the veteran indicated could be so severe that he had 
difficulty walking at all.  He did not utilize a crutch, 
brace, cane or corrective shoe.  Physical examination 
disclosed a full range of active and passive motion in 
plantar flexion, dorsiflexion and eversion.  There was normal 
strength and sensation in the foot.  There was 4 1/2-inch 
very thin scar located on the medial aspect of the ankle.  An 
X-ray disclosed multiple metallic fragments in the soft 
tissue in the left calcaneus and spurring on the calcaneal 
surface.  The impression following the examination was 
chronic left foot pain that appeared to be directly related 
to the shrapnel that had caused degeneration of his left 
foot.  The spurring of the calcaneus was direct evidence of 
the degeneration the shrapnel had caused in the foot.  

A report of a VA examination for scars disclosed that on the 
dorsal surface of the trunk at approximately T10 the veteran 
had a 3- by 2-inch wound.  Approximately 3 inches below that 
wound he had a 2- by 1-inch wound.  The right side of T10 had 
another 3- by 2-inch wound.  There was a 4- by 1-inch wound 
in the lower right side of the flank.  The examiner also 
described a 4- and 4 1/2-inch very thin wound on the left 
inner surface of the ankle that was extremely tender and was 
associated with numbness and burning.  There was also some 
adhesion to that wound.  With the other wounds, there was no 
tenderness, adherence, ulceration or breakdown of the skin.  
There was normal texture and no elevation or depression of 
the scars.  There was no evidence of underlying tissue loss 
and no inflammation, edema or keloid formation.  The 
diagnoses following the examination were well-healed thoracic 
scars and painful scar on the left foot.  

Private medical records dated in November 1999 show the 
veteran was seen for complaints of discomfort predominantly 
in his right foot.  He indicated that he was noticing a 
similar sensation of burning discomfort in the left foot, as 
well as some tingling in the fingers of both hands.  
Examination of the motor system revealed no weakness, 
atrophy, fasciculations, tremor or abnormality of tone.  
Reflexes were difficult to elicit, but appeared to be one-
plus at the ankles bilaterally.  Sensory examination showed 
perhaps a 5 percent decrease in vibratory sense in the tones.  
Pinprick was definitely dull on the right foot distally in a 
stocking glove-like manner, fading to normal in the midfoot, 
and to a lesser extent in the left foot more on the great toe 
side than on the small toe side.  The veteran's station gait, 
Romberg and tandem gait were normal and he was able to stand 
on his heels and toes.  The physician indicated that he felt 
the veteran was developing a sensory peripheral neuropathy 
and further nerve conduction study testing was recommended.  
EMG and nerve conduction studies performed later in November 
disclosed no abnormality of the right lower extremity. 


Law and Analysis

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.1 (2001).  When a question 
arises as to which of two disability ratings apply under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making a disability evaluation, the veteran's 
entire history is reviewed, but the current level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flareups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

As indicated above, service connection for the veteran's 
wound residuals was initially granted in a January 1992 
rating decision.  The residuals of the veteran's left foot 
disability were evaluated under Diagnostic Code 5284, with a 
10 percent evaluation assigned, and the residuals of the 
shrapnel wound to the back were evaluated under Diagnostic 
Code 7805, with a noncompensable evaluation assigned.  
Following the February 1999 VA examination, a rating decision 
dated in January 2000 subsequently characterized the 
veteran's left leg disability as encompassing residuals of a 
shrapnel wound of the left foot and continued the evaluation 
as 10 percent disabling under Diagnostic Code 5284 and 
granted a separate rating for the scar on the left ankle, 
evaluated 10 percent disabling under Diagnostic Code 7804, 
effective from receipt of the veteran's May 16, 1996 
statement in support of his claim.  The evaluation assigned 
for the veteran's shrapnel wounds of the back was unchanged.  

Under Diagnostic Code 5284 a 10 percent evaluation is for 
assignment for a moderate foot injury, a 20 percent 
evaluation for a moderately severe foot injury and a 30 
percent evaluation for a severe foot injury.  As for 
evaluations assigned under diagnostic codes for scars, a 10 
percent evaluation is for assignment under Diagnostic Code 
7803 for a scar that is superficial, poorly nourished with 
repeated ulcerations, and a 10 percent evaluation is also for 
assignment under Diagnostic Code 7804 for a scar that is 
tender and painful on objective demonstration.  Higher 
evaluations for scars are permitted under Diagnostic Code 
7805 based on the limitation of function of the part 
affected.  

Other potentially applicable diagnostic codes include those 
assigned for muscle injuries.  Under Diagnostic Code 5310, 
evaluations are assigned for slight, moderate, moderately 
severe and severe damage to Muscle Group X and range from 
noncompensable to 30 percent when affecting the plantar 
aspect of that muscle group and noncompensable to 20 percent 
when affecting the dorsal aspect of the foot.  A minimum 
rating of 10 percent is assigned for a through-and-through 
wound of the foot.  Diagnostic Codes 5311 and 5312 also 
pertain to the foot and provide for a noncompensable 
evaluation for slight damage to Muscle Group XI and XII, a 
10 percent evaluation for moderate injury, a 20 percent 
evaluation for a moderately severe injury and a 30 percent 
evaluation for a severe injury.  

While the diagnostic codes pertaining to muscles are 
potentially applicable, service medical records and post 
service medical records contain no evidence of muscle damage 
associated with the shrapnel wounds of the left lower 
extremity or the back.  As such, Diagnostic Codes 5310 
through 5312 are not applicable in this case. 

As for the evaluation assigned for the veteran's left foot 
shrapnel wound under Diagnostic Code 5284, service medical 
records show the veteran sustained shrapnel wounds of that 
foot and a fracture of the os calcis.  After appropriate 
treatment the veteran regained full function of his left foot 
as no chronic disability of the left foot was shown upon 
separation from service.  Similarly, VA examinations 
performed in October 1991, July 1996 and February 1999 do not 
disclose functional impairment of the left foot.  The VA 
examination performed in July 1996 showed the veteran's gait 
was normal and the February 1999 examination showed the 
veteran had a full range of active and passive motion in the 
foot.  There was also normal strength and normal sensation, 
although the February 1999 muscle examination described some 
left foot numbness which appeared to be directly related to 
the shrapnel injury of the left foot.  

Nevertheless, while the veteran's left foot may have some 
numbness and does have arthritis, in the absence of 
ascertainable functional impairment of the left foot, the 
Board is of the opinion that the veteran does not meet the 
criteria for a moderately severe injury of the foot under 
Diagnostic Code 5284.  While the veteran clearly does 
experience some pain in his left foot, as diagnosed following 
the February 1999 examination of his feet, in the presence of 
that pain the veteran was shown to have full range of motion 
and no weakness.  Under these circumstances, the Board 
concludes that a higher evaluation for the veteran's left 
foot shrapnel wound is not warranted.  

With respect to the evaluation for the veteran's left ankle 
scar, the veteran is currently receiving a 10 percent 
evaluation for a tender and painful scar based on the 
findings of a February 1999 VA scars examination.  Higher 
evaluations are provided with evidence of limitation of 
function of the left ankle.  However, the veteran's left 
ankle scar is not shown to produce any functional impairment 
such that a higher evaluation would be warranted.  In this 
regard, no limitation of left ankle motion is demonstrated on 
any of the examinations, and as indicated above, the 
veteran's gait is normal.  In the absence of limitation of 
left ankle function due to the left ankle scar a higher 
evaluation is not shown to be warranted.  

As for the shrapnel wounds of the back, service and post 
service medical records show the veteran sustained multiple 
shrapnel wounds of his back and that the veteran currently 
has retained metallic foreign bodies from that injury.  The 
scars of the back are not described as poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration.  Most recent VA examination performed in 
February 1999 specifically indicated there was no tenderness, 
adherence or ulceration of those scars.  The examiner also 
indicated that there was no evidence of any underlying tissue 
loss and the scars were described as well healed.  In 
addition, none of the VA examinations performed following 
service had demonstrated the presence of any limitation of 
function of the back due to the shrapnel wounds.  As such, 
the Board concludes that a higher evaluation for the shrapnel 
wounds of the back is not shown to be warranted.  

In evaluating these disabilities, the Board has considered 
whether there is any functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement or weakness.  
However, none of the examinations have described any such 
findings.  Thus there is no basis for a higher evaluation 
under the guidance provided by 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (2001) have been considered as required by the 
holding of the United States Court of Appeals for Veterans 
Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 591 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no assertion or showing that 
the veteran's left foot, left ankle or back disabilities have 
resulted in interference with his employability in a manner 
beyond that contemplated by the rating criteria, or has 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

ORDER

An evaluation in excess of 10 percent for residuals of a 
shrapnel wound of the left foot is denied.  

An evaluation in excess of 10 percent for a scar of the left 
ankle is denied. 

A compensable evaluation for residuals of shrapnel wounds of 
the back is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

